Exhibit 10.24

Summary of Compensatory Arrangements with Directors and Named Executive Officers

Director Compensation. Each director who is not an officer of the Company will
receive the following compensation for his or her services as director in 2006:

 

  •   annual compensation of $30,000;

 

  •   $2,000 per Board meeting attended;

 

  •   $1,000 per committee meeting attended as a member;

 

  •   $2,000 per committee meeting attended as the chairman, except for Audit
Committee chairman;

 

  •   $4,000 per committee meeting attended as the Audit Committee chairman;

 

  •   an annual option to acquire 5,250 shares of Common Stock;

 

  •   an annual $2,500 Columbia Sportswear merchandise allowance; and

 

  •   reasonable out-of-pocket expenses incurred in attending meetings.

Directors are given the opportunity to receive an option grant in lieu of the
annual cash compensation.

Named Executive Officer Compensation. The Company’s executive compensation
program has several elements, all determined by individual performance and
Company profitability, except for stock option grants that are intended to
correlate compensation to stock price performance.

Base Salary Compensation

Base salaries for the Chief Executive Officer and the other named executive
officers in 2006 have been established by reviewing a number of factors,
including responsibilities, experience, demonstrated performance, potential for
future contributions and the level of salaries associated with similar positions
at businesses that compete with the Company and other competitive factors. Base
salary levels for named executive officers in 2006 have been determined as
follows:

 

Gertrude Boyle

   $  735,000

Timothy P. Boyle

     740,000

Patrick D. Anderson

     360,500

Robert G. Masin

     393,702

Bryan L. Timm

     321,750

Other Compensation

In addition to his or her base salary, each of the named executive officers is
eligible to participate in the following:

 

  •   The Executive Incentive Compensation Plan, under which cash bonuses in
varying amounts may be granted based on the Company achieving pre-determined
financial goals.

 

  •   The 1997 Stock Incentive Plan, under which stock options or other equity
compensation may be granted based on factors such as the level of base pay and
individual performance.

 

  •   The 1999 Employee Stock Purchase Plan (excluding Timothy P. Boyle and
Gertrude Boyle).

 

  •   The Company’s 401(k) profit-sharing plan and other health and benefit
plans generally available to Company employees.